Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the synchronizer contact, arranged in the area between the positions of the plurality of fastening members in the second direction as claimed in claims 3, 5, 6, 15,18 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The examiner notes that applicant’s specification in ¶0063 as filed indicates that a synchronizer contact should be positioned in area S (shown in Figure 8B), but no contact is drawn in that Figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US PGPub 2017/0222384 A1, cited by applicant) in view of Miyakawa et al (US Patent 8,781,315 B2, cited by applicant) and Motoki et al (US PGPub 2013/0010185 A1)
With regard to claims 1, 13, 16, and 19: Seo discloses an electronic apparatus system including an accessory that is detachably attachable to an accessory shoe device of an electronic apparatus (two classes of accessory are show, strobe 15 connectable to the accessory shoe 13 of a camera body, see Figure 1 and ¶0045-0047); the accessory comprising an accessory connecting mechanism which comprises a connecting device that comprises: an engagement member (shoe mount leg 154) that is attachable to the accessory shoe device by sliding in a first direction with respect to the accessory shoe device (see ¶0050); a holding member 153 that holds the engagement member; a fastening arrangement (see ¶0087 indicating that the mount leg and holding member are fastened to each other); wherein the width of the holding member is shorter than a width of the engagement member in a second direction that perpendicularly intersects with the first direction (as can be seen in Figure 5 the shoe mount leg 154 is wider in the x direction than the holding member 153).  The electronic apparatus comprises the accessory shoe (details shown in Figures 2 and 3) which includes an engaged member 20 that is engaged with the engagement member by sliding the connecting device in the first direction, and signal terminals 22 that are arranged at the front part of the shoe in the first direction and which are configured to contact corresponding terminals of an engaged device. 
Seo does not disclose the exact manner in which the engagement member is fastened to the holding member, although Figure 4A does appear to show some form of hole feature located at four points of the engagement member, see the portion of Figure 4A below with arrows added pointing to the apparent holes, and thus Seo does not teach that the connecting device includes a plurality of fastening members that fix the engagement member to the holding member with the fastening members being arranged at positions that are spaced apart from each other in the second direction.  Nor does Seo disclose that the accessory includes a connecting plug that has a plurality of connection terminals which is arranged at a front part in the first direction and which contact with the connection terminals of the accessory shoe (the electronic viewfinder includes such a plug as shown in Figure 6, but the strobe unit does not). 

    PNG
    media_image1.png
    452
    775
    media_image1.png
    Greyscale

Miyakawa teaches the use of multiple fastening members to secure an engagement member to a holding member, the fastening members being located at the four corners of the holding member and interfacing with holes 23b correspondingly positioned at the corners of the engagement member (see Figure 3 and column 5 lines 8-29). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the engagement member of Seo to be attached to the holding member using a plurality of fastening members in order to securely attach the engagement member to the holding member, and would have been obvious to position those fastening members in a spaced apart configuration (namely at the corners of the holding member and engagement member) in order to avoid interfering with the standard synchronizer contact 152b  which is positioned at the center of the bottom of the strobe device (see ¶0082 of Seo).
Motoki teaches that using a terminal array positioned at the front edge of a strobe shoe (similar in structure to that used by the EVF in Seo) provides for a more stable connection than prior art strobe connections due to the ability of such an arrangement to provide for more reliability, see ¶0005-0006 and ¶0507.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the strobe of Seo to include an additional terminal arrangement on the front edge of the engagement part, similar to that of the EVF, in order to provide a more stable electrical connection between the strobe unit and the camera body.

With regard to claim 2: Seo discloses the inclusion of a lock pin that regulates a position of the connecting device for the electronic apparatus (lock pin 155), wherein in the combination the lock pin is arranged in the area between the positions of the plurality of fastening members in the second direction (since the screws are positioned at the four corners the lock pin, which is positioned in the center of the connecting device in the second direction to interface with the centrally positioned engagement hole 201 of the camera side shoe, is positioned between the screws in the second direction).

With regard to claim 3: Seo discloses the inclusion of a synchronizer contact 152a that is electrically connected with the electronic apparatus and in the combination the synchronizer contact is arranged in the area between the positions of the plurality of fastening members in the second direction (since the screws are positioned at the four corners the synchronizer contact, which is positioned in the center of the connecting device in the second direction to interface with the centrally positioned contact 21b of the camera body, is positioned between the screws in the second direction).  Alternatively if the synchronizer contact of Seo is completely replaced in the combination (instead of being augmented to maintain compatibility with older camera bodies as the position of the sync contact is relatively standardized across camera bodies), the emission control signal terminal of the connector of Motoki is Ts8, which can be seen in the figures to be centrally located on the connector in the width direction and thus is between the fasteners in the second direction in the combination.

With regard to claim 7: The material of the engagement member of Seo is not disclosed, but a person having ordinary skill in the art at the time of filing would have found it obvious to form the engagement member out of metal in order to give the engagement member a degree of strength matching with the shoe into which the engagement member is inserted (which is also made of a metal plate, see ¶0064).

With regard to claim 9: In the combination the plurality of fastening members comprises four screws which are fastened to the engagement member by inserting the screws through corresponding threaded holes in the engagement member.

With regard to claim 10: Motoki teaches that the housing of a connecting plug for a strobe and the body of the strobe unit which the connector is a part of can be integrally formed of resin in order to prevent short circuits (see ¶0481).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the connecting plug and holding member to be integrally formed of resin in order to prevent short circuits. 

With regard to claims 11-12: Motoki teaches a variety of terminal member configurations for a front end connector for a strobe unit, including those with a front end which connects with the camera body side terminal and an extending part that extends in the first direction and allows the front end to displace in a third direction that intersects with both the first direction and the second direction in a case where the front end contacts with a terminal of the electronic apparatus, the extending part having a step in the third direction.  Such a configuration includes that of Figures 29-30 in which the terminals include a front-end contact 500 which is coupled to an extending part 501 formed with a step shape (between 509 and 508 as shown in Figure 30) that biases the contact such that the contact can displace vertically when connected, ensuring connection with the camera body connector when the strobe is attached (see ¶0483).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the connection terminals of the combination to have the claimed structure in order to ensure a reliable connection between the camera body and the attached strobe. 

With regard to claims 4, 14, 17, and 20: Seo discloses an electronic apparatus system including an accessory that is detachably attachable to an accessory shoe device of an electronic apparatus (two classes of accessory are show, strobe 15 connectable to the accessory shoe 13 of a camera body, see Figure 1 and ¶0045-0047); the accessory comprising an accessory connecting mechanism which comprises a connecting device that comprises: an engagement member (shoe mount leg 154) that is attachable to the accessory shoe device by sliding in a first direction with respect to the accessory shoe device (see ¶0050); a holding member 153 that holds the engagement member; a fastening arrangement (see ¶0087 indicating that the mount leg and holding member are fastened to each other); and a lock pin that regulates a position of the connecting device for the electronic apparatus (lock pin 155), positioned in the center of the connecting device in the second direction to interface with the centrally positioned engagement hole 201 of the camera side shoe. The electronic apparatus comprises the accessory shoe (details shown in Figures 2 and 3) which includes an engaged member 20 that is engaged with the engagement member by sliding the connecting device in the first direction, and signal terminals 22 that are arranged at the front part of the shoe in the first direction and which are configured to contact corresponding terminals of an engaged device. 
Seo does not disclose the exact manner in which the engagement member is fastened to the holding member, although Figure 4A does appear to show some form of hole feature located at four points of the engagement member, see the portion of Figure 4A below with arrows added pointing to the apparent holes, and thus Seo does not teach that the connecting device includes a plurality of fastening members that fix the engagement member to the holding member with the fastening members being arranged at positions that are spaced apart from each other in the second direction, such that the lock pin is arranged in an area between the positions of the plurality of fastening members in the second direction. Nor does Seo disclose that the accessory includes a connecting plug that has a plurality of connection terminals which is arranged at a front part in the first direction and which contact with the connection terminals of the accessory shoe (the electronic viewfinder includes such a plug as shown in Figure 6, but the strobe unit does not).

    PNG
    media_image1.png
    452
    775
    media_image1.png
    Greyscale

Miyakawa teaches the use of multiple fastening members to secure an engagement member to a holding member, the fastening members being located at the four corners of the holding member and interfacing with holes 23b correspondingly positioned at the corners of the engagement member (see Figure 3 and column 5 lines 8-29). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the engagement member of Seo to be attached to the holding member using a plurality of fastening members in order to securely attach the engagement member to the holding member, and would have been obvious to position those fastening members in a spaced apart configuration (namely at the corners of the holding member and engagement member) in order to avoid interfering with the standard synchronizer contact 152b which is positioned at the center of the bottom of the strobe device (see ¶0082 of Seo).  This results in the lock pin, which is centrally located in the second direction, being in an area between the positions of the fastening members in the second direction.
Motoki teaches that using a terminal array positioned at the front edge of a strobe shoe (similar in structure to that used by the EVF in Seo) provides for a more stable connection than prior art strobe connections due to the ability of such an arrangement to provide for more reliability, see ¶0005-0006 and ¶0507.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the strobe of Seo to include an additional terminal arrangement on the front edge of the engagement part, similar to that of the EVF, in order to provide a more stable electrical connection between the strobe unit and the camera body.

With regard to claim 5: Seo discloses the inclusion of a synchronizer contact 152a that is electrically connected with the electronic apparatus and in the combination the synchronizer contact is arranged in the area between the positions of the plurality of fastening members in the second direction (since the screws are positioned at the four corners the synchronizer contact, which is positioned in the center of the connecting device in the second direction to interface with the centrally positioned contact 21b of the camera body, is positioned between the screws in the second direction).  Alternatively if the synchronizer contact of Seo is completely replaced in the combination (instead of being augmented to maintain compatibility with older camera bodies as the position of the sync contact is relatively standardized across camera bodies), the emission control signal terminal of the connector of Motoki is Ts8, which can be seen in the figures to be centrally located on the connector in the width direction and thus is between the fasteners in the second direction in the combination.


With regard to claims 15, 18, and 21: Seo discloses an electronic apparatus system including an accessory that is detachably attachable to an accessory shoe device of an electronic apparatus (two classes of accessory are show, strobe 15 connectable to the accessory shoe 13 of a camera body, see Figure 1 and ¶0045-0047); the accessory comprising an accessory connecting mechanism which comprises a connecting device that comprises: an engagement member (shoe mount leg 154) that is attachable to the accessory shoe device by sliding in a first direction with respect to the accessory shoe device (see ¶0050); a holding member 153 that holds the engagement member; a fastening arrangement (see ¶0087 indicating that the mount leg and holding member are fastened to each other); and a synchronizer contact that is electrically connected with the electronic apparatus 152a, positioned in the center of the connecting device in the second direction to interface with the centrally positioned synchronizer contact 21b of the camera side shoe. The electronic apparatus comprises the accessory shoe (details shown in Figures 2 and 3) which includes an engaged member 20 that is engaged with the engagement member by sliding the connecting device in the first direction, and signal terminals 22 that are arranged at the front part of the shoe in the first direction and which are configured to contact corresponding terminals of an engaged device. 
Seo does not disclose the exact manner in which the engagement member is fastened to the holding member, although Figure 4A does appear to show some form of hole feature located at four points of the engagement member, see the portion of Figure 4A below with arrows added pointing to the apparent holes, and thus Seo does not teach that the connecting device includes a plurality of fastening members that fix the engagement member to the holding member with the fastening members being arranged at positions that are spaced apart from each other in the second direction, such that the synchronizer contact is arranged in the area between the positions of the plurality of fastening members in the second direction. Nor does Seo disclose that the accessory includes a connecting plug that has a plurality of connection terminals which is arranged at a front part in the first direction and which contact with the connection terminals of the accessory shoe (the electronic viewfinder includes such a plug as shown in Figure 6, but the strobe unit does not).

    PNG
    media_image1.png
    452
    775
    media_image1.png
    Greyscale

Miyakawa teaches the use of multiple fastening members to secure an engagement member to a holding member, the fastening members being located at the four corners of the holding member and interfacing with holes 23b correspondingly positioned at the corners of the engagement member (see Figure 3 and column 5 lines 8-29). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the engagement member of Seo to be attached to the holding member using a plurality of fastening members in order to securely attach the engagement member to the holding member, and would have been obvious to position those fastening members in a spaced apart configuration (namely at the corners of the holding member and engagement member) in order to avoid interfering with the standard synchronizer contact 152b which is positioned at the center of the bottom of the strobe device (see ¶0082 of Seo).  
Motoki teaches that using a terminal array positioned at the front edge of a strobe shoe (similar in structure to that used by the EVF in Seo) provides for a more stable connection than prior art strobe connections due to the ability of such an arrangement to provide for more reliability, see ¶0005-0006 and ¶0507.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the strobe of Seo to include an additional terminal arrangement on the front edge of the engagement part, similar to that of the EVF, in order to provide a more stable electrical connection between the strobe unit and the camera body. 
This combination results in the synchronizer contact being arranged in the area between the positions of the plurality of fastening members in the second direction (since the screws are positioned at the four corners the synchronizer contact, which is positioned in the center of the connecting device in the second direction to interface with the centrally positioned contact 21b of the camera body, is positioned between the screws in the second direction).  Alternatively if the synchronizer contact of Seo is completely replaced in the combination (with the electrical connections between the strobe and camera of Seo being completely replaced by the terminal structure of Motoki instead of being augmented to maintain compatibility with older camera bodies as the position of the sync contact is relatively standardized across camera bodies), the emission control signal terminal of the connector of Motoki is Ts8, which can be seen in the figures to be centrally located on the connector in the width direction and thus is between the fasteners in the second direction in such a combination.


Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, Miyakawa, and Motoki as applied to claim 1 above in further view of Niekerk (“Repairing the Canon 580EX hotshoe foot”, article at https://neilvn.com/tangents/repairing-the-canon-580ex-hotshoe-foot/ dated May 2007).
With regard to claim 8: Seo does not teach that the engagement member has a mechanical strength higher than that of the holding member.
Niekerk shows that a flash hotshoe connection portion is prone to breakage at the flat bottom plate section when the connector is formed of a relatively weak material (breaking off one of the two engagement rails of the hotshoe foot when the foot is formed of plastic).
A person having ordinary skill in the art at the time of filing would have found it obvious to use a material with a higher strength as the bottom plate of the flash hot shoe connector (in Seo this bottom plate is element 154 which corresponds to the claimed engagement member) in order to prevent the bottom plate from being snapped off in the manner which Niekerk demonstrates.  This is supported by the comments in the article asking for a way to replace the strobe foot with a metal version, see for example comment 21 by John dated Dec 14 2007. Said person would have also found it obvious to have the holding member be formed with a lower mechanical strength than the engagement member as Niekerk does not indicate that there is any particular weakness present in the portion of the hot shoe connector which acts as the holding member for the plate portion, and not increasing the mechanical strength of the holding member to match that of the engagement member would avoid increasing the cost of the assembly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEON W RHODES, JR/Examiner, Art Unit 2852